Citation Nr: 1814101	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-15 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a respiratory disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from July 2005 to December 2005, from April 2008 to May 2009, and from April 2013 to April 2014.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  The matter was later transferred to the Boston, Massachusetts RO.  However, the Veteran currently resides in Chesapeake, Virginia, as informed by a November 2017 notification of record.  Hence, jurisdiction should be changed as appropriate.  
 
The Board remanded the case in October 2015, and it now returns to the Board for further review. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, additional development is required before the Board may adjudicate the Veteran's appealed claim.  

In October 2015, the Board remanded this matter for additional development to include a VA examination addressing the question of etiology of the claimed respiratory disability as related to service.  The Veteran was sent a letter in March 2017 notifying him. 

A supplemental statement of the case (SSOC) in March 2017 indicates that the Veteran was scheduled for an examination in February 2017 but failed to appear for that examination, and the claim was then denied based on such failure to appear.  However, the listed address for the Veteran in the notification letter provided with that SSOC is an address in Woodbridge, Virginia.  That letter was returned to the Appeals Management Center (AMC) as non-deliverable.  Similarly, a May 2017 letter from the Board to the Veteran at the same Woodbridge address was returned as undeliverable.  

The Veteran's authorized representative in November 2017 submitted a change of address, listing a new address of the Veteran in Chesapeake, Virginia.  The change of address form, VA Form 20-572, was completed by the authorized representative in November 2017.  

In a November 2017 appellate brief to the Board, the Veteran's authorized representative asserted that the Veteran had notified the VA Medical Center (VAMC) of his change of address, but that this information had not reached the AMC, and hence the Veteran was not properly notified of the VA examination scheduled for March 2017.  

A July 2016 VA primary care treatment record lists a different address in Dumfries, Virginia.  

There are thus multiple addresses at issue, and the Board will not here attempt to parse whether duties were met by the Veteran or the AMC with regard to the most recent address notification and appropriate notice of the scheduled examination.  The Board considers it appropriate to afford the Veteran another opportunity to appear for an examination to address the claimed respiratory disability.  

The balance of development required by the prior Board remand appears to have been substantially accomplished.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain VA treatment records from January 2017 to the present.  All efforts to obtain additional evidence must be documented.

2. Ensure that the Veteran's current address is updated in the record.  

3. Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional to address the nature and etiology of any current respiratory, and whether they are causally related to exposure to environmental toxins associated with proximity to burn pits in Iraq, or to other exposures when stationed in Afghanistan.  To the extent medical or service department specialist consultation is required to address potential environmental exposures and their impacts, this should also be accomplished.  The record must be made available to and reviewed by the examiner.  Any necessary tests or studies should be performed.

The examiner should then identify each respiratory disorder present during the claim period.  For each such disorder, the examiner should provide a separate opinion addressing whether it is at least as likely as not (50 percent probability or greater) that the disorder developed during the Veteran's periods of active service from April 2008 to May 2009 and from April 2013 to April 2014, or is otherwise causally related to this active service, including related to exposure to environmental toxins associated with proximity to burn pits in Iraq, or related to other exposures when stationed in Afghanistan in 2013/2014.  

For purposes of these opinions, the examiner should consider the Veteran's statements concerning symptoms experienced in service.  The examiner should accept these statements as valid (without corroboration) if the symptoms occurred in circumstances of combat or when symptoms would not necessarily be documented. 

The examiner must explain the reasoning behind opinions expressed, including the facts and medical knowledge relied upon for the opinions.  

4. After completing the above actions, readjudicate the claim on appeal.  If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case before returning to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




